Citation Nr: 1505025	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-05 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.    

The issues of entitlement to dependency allowance and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) have been raised by the record in August 2012 and October 2014 statements, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's tinnitus is at least as likely as not caused by active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including organic diseases of the nervous system such as tinnitus, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran testified in his May 2013 hearing that while he was in service an artillery gun was fired next to the place where he was sleeping, resulting in tinnitus and hearing loss.  He has asserted continuity of tinnitus since service in his hearing testimony, his notice of disagreement (NOD), and his form 9.  

The Veteran's December 1968 separation examination indicated normal ears, although a hearing examination was not conducted, and the Veteran denied ear, nose or throat trouble, running ears, and hearing loss in his December 1968 report of medical history.  

A VA examination was conducted in July 2012.  The examiner provided a negative opinion, noting that although the Veteran reported continuity of tinnitus symptoms since service, he did not report it, he denied ear trouble on separation, and first sought treatment over 43 years after separation.  Unfortunately, this opinion does not provide a solid rationale explaining how these facts lead to the examiner's negative conclusion, and its probative value is thus limited.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In addition to the Veteran's testimony of hearing a large artillery gun being fired in close proximity to where he was sleeping and hearing the noise of gunfire during combat, the Veteran's military occupational specialty (MOS) was heavy equipment operator, which is consistent with exposure to loud noise.  Therefore, the Board will concede the Veteran's exposure to acoustic trauma in service.  The Veteran, as a lay person, is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson is also competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board notes that tinnitus may be subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board acknowledges that the Veteran's denial of ear, nose, or throat trouble upon separation from service is inconsistent evidence as to the onset of the Veteran's tinnitus.  The Board also notes that the Veteran did not seek treatment for his tinnitus until well after service.  However, in his hearing testimony the Veteran indicated that he did not know that the noise in his ears was tinnitus until he recently saw a television commercial that discussed it.  The Veteran testified that until that point he believed that his tinnitus was a mental problem unique to him.  The Veteran's belief at the time of discharge that his tinnitus was a mental issue rather than a problem with his ears explains his denial of ear, nose or throat trouble.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, considering the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's statements about the in-service onset and continuity of his tinnitus are credible, and that the tinnitus was incurred in service.  See Walker, supra.  

Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A § 5107 (West 2002).  

 
ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

In the July 2012 VA examination, the examiner provided a negative nexus opinion as to whether the Veteran's bilateral hearing loss was related to service.  The rationale noted that there is no mention of hearing loss in the Veteran's service treatment records (STRs), the Veteran denied hearing loss upon separation, and he did not report or seek treatment for hearing loss until 43 years after separation.  The examiner explained that hearing loss that is the result of military noise exposure happens during military service, and is not delayed.  However, this opinion did not consider the Veteran's lay testimony of hearing loss immediately following an incident where an artillery gun was fired close to where he was sleeping, nor did it consider the Veteran's statements that he has had trouble hearing since service.  As the opinion does not consider all of the relevant facts, it is inadequate, and a supplemental opinion should be obtained upon remand.  See Reonal v. Brown, 5 Vet. 458 (1993).  

Additionally, the Veteran has identified relevant medical records that have not been associated with the claims file.  In his hearing testimony, the Veteran stated that he was treated by a private doctor J.K., and that periodic audiological testing was performed by his former employer.  These records should be requested upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate authorization, contact Dr. J.K. and the Veteran's former employer, as identified in his May 2013 hearing testimony, and request treatment records related to the Veteran.  All attempts to obtain these records must be documented in the claims file.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

2.  Thereafter, return the claims file to the July 2012 VA examiner, or another appropriate clinician, and request a supplemental opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is caused by or related to his military service.  The examiner's attention is called to the hearing testimony by the Veteran and his son that the Veteran has experienced difficulty hearing since service, and the Veteran's testimony of severe hearing loss immediately following an in-service incident where an artillery gun was fired close to where he was sleeping.  

The opinion must be supported by a complete rationale.  

3.  After completing the above development, readjudicate the Veteran's claim.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case, and give them the opportunity to respond.  Thereafter, return the appeal to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


